Whittle, J.,
delivered the opinion of the court.*
The petitioner, who desired to purchase certain lots in Rad-ford, alleged to he delinquent for the non-payment of taxes, *493presented his application to the clerk of the Hustings Court of that city, 'and tendered him three dollars and eighteen cents, being ten per centum of the amount of the proposed purchase price of -the property, also sixty cents, the fee prescribed for making three copies of the application, and the further sum of fifty cents, the fee allowed the clerk for compiling a statement and computing the interest due on the amount for which the taxes were returned delinquent. But the clerk refused to receive and file the application, insisting that he was entitled to other fees in addition to those tendered, his right to which the petitioner denied, and declined to pay.
The prayer of the petition is, that a peremptory writ of mandamus be awarded to compel the clerk to receive and file petitioner’s application upon the payment by him of the aforementioned fees.
An application to purchase delinquent lands involves the issuance, service, and return of process (copies of the application), and judicial action on the part of the court. It partakes therefore of the nature of a suit.
The fees prescribed by section 666 of the Code, as amended (Acts 1899-1900, p. 855), are intended to compensate the officers for the services therein enumerated; but the statutes in relation to the sale of delinquent lands, impose upon clerks the performance of incidental duties, compensation for which is not specifically provided for, and for which they have a right to demand the fees allowed for such services by chapter 172 of the Oode.
Thus, they are entitled to a fee of fifteen cents for filing application to purchase land; for entering name of attorney, ten cents; for docketing application, eighteen cents; for search, if one is made, ten cents; for noting application and taking officer’s receipt therefor, eighteen cents; for taxing costs, twenty cents; for filing application among ended causes, twenty cents; and, by section 666 as amended, for each copy of application, twenty cents (in this case, for three copies, sixty cents); and for state*494ment and computing interest on. amount of delinquent taxes, fifty cents, •whether for one or more years. The statute does not contemplate that the clerk shall make separate statements and interest calculations for each year the land is delinquent, and charge a fee therefor, hut that he shall make one statement and one calculation of interest for the entire time, for which he shall charge a fee of fifty cents.
It appears that the petitioner, M. L. Stone, did not tender to the clerk, M. M. Caldwell, the fees to which he was lawfully entitled in this case. The prayer of his petition for a peremptory writ of mandamus is, therefore, denied with costs.

Refused.